           Case 1:18-vv-01344-UNJ Document 37 Filed 01/31/20 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1344V
                                        (not to be published)


    ANDREA DEPOALA NACE,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: December 30, 2019


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On August 31, 2018, Andrea DePoala Nace (“Petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §
300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered left shoulder
injuries related to vaccine administration (“SIRVA”) resulting from an influenza (“flu”)
vaccination she received on November 21, 2016. (Petition at 1). On December 5, 2019,
a decision was issued awarding compensation to Petitioner based on the parties’
stipulation. (ECF No. 27).


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01344-UNJ Document 37 Filed 01/31/20 Page 2 of 2



       Petitioner has now filed a motion for attorney’s fees and costs, dated December 5,
2019 (ECF No. 31) requesting a total award of $7,883.76 (representing $7,113.60 in fees
and $770.16 in costs). In accordance with General Order #9 counsel for Petitioner
represents that Petitioner has incurred no out-of-pocket expenses. (Id. at 2.) Respondent
reacted to the motion on December 17, 2019 indicating that he is satisfied that the
statutory requirements for an award of attorney’s fees and costs are met in this case and
defers to the Court’s discretion to determine the amount to be awarded. (ECF No. 32). By
email correspondence on December 17, 2019, counsel for Petitioner informed the staff
attorney managing this case that Petitioner did not intend to file a reply. See Informal
Remark, December 23, 2019.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $7,883.76 (representing $7,113.60 in fees and $770.16 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
